                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


DAN BUNKERING (AMERICA) INC.                  §
                                              §
       Plaintiff,                             §
                                              §
                                              §
                                              §
V.                                            §      CIVIL ACTION NO.: 4:20-cv-00321
                                              §      IN ADMIRALTY, Rule 9(h)(C)
                                              §
SWIBER MARINE MEXICO, S.A. DE                 §
C.V., RANGER OFFSHORE, INC.,                  §
IN PERSONAM                                   §
AND M/V SWIBER ADA IN REM                     §
                                              §
       Defendants.                            §

                        DAN BUNKERING (AMERICA) INC.’S REQUEST FOR
                            INTERNATIONAL JUDICIAL ASSISTANCE
                                   (LETTER ROGATORY)


       THE UNITED STATES DISTRICT COURT, Southern District of Texas, Houston

Division presents its compliments to the appropriate judicial authority of Mexico and requests

international judicial assistance to serve a complaint to be used in a civil proceeding before this

court in the above-styled matter.

       This court requests the assistance described herein as necessary in the interest of justice.

       The assistance requested is that the appropriate Central Authority of Mexico, Ministry of

Foreign Affairs, Directorate-General of Legal Affairs, Plaza Juárez No. 20, Planta Baja, Col.

Centro, Alcaldía Cuauhtémoc, C.P. 06010 Ciudad de México, Mexico, effects service of process

of the attached herein Summons and Verified Amended Complaint filed in this court on June 9,

2020 (“Exhibit 1”), upon Swiber Marine de Mexico S.A. de C.V. (“Swiber”) with its principal
office at Corporativo Antara I, Av Ejército Nacional 843 B, Granada, Miguel Hidalgo, 11520

Ciudad de México, CDMX, Mexico, and to authorize Miguel Angel Hernandez Romo, Miguel

Angel Hernandez-Romo Valencia, Jorge Enrique Hernandez Marin, Laura Jimenez- O’Farrill

Gutierrez de Velasco y Carlos Gerardo Barojas Flores of Foley Arena | A Subsidiary of Foley &

Lardner LLP, as legal representative of Dan Bunkering (America) Inc. to carry on all the activities

related to the service of the Summons and Verified Amended Complaint according to applicable

Mexican law.

                                                  FACTS

       In the fall of 2018, Dan Bunkering entered into a bunker supply agreement with Ranger

Offshore, Inc. (“Ranger”). Ranger ordered marine fuel from Dan Bunkering and failed to pay

Invoice No. 61273 for $405,999.01. Pursuant to Bill of Lading No. 18/0075, on September 11,

2018, 80,600 gallons of fuel were delivered for the benefit of M/v Swiber ADA (the “Vessel”).

       Both, Swiber and Ranger benefited from the marine fuel consumed by the Vessel ordered

by Ranger and sold by Dan Bunkering. Invoice No. 61273 for $405,999.01 remains outstanding,

plus all applicable fees, interest, and costs. As a result of the foregoing, Dan Bunkering has a valid

maritime lien against the vessel for the provision of necessaries.

       M/v Swiber ADA is currently under arrest by Dan Bunkering in Tuxpan de Rodriguez Cano,

Veracruz, Mexico. On September 8, 2020, Judge Juan Manuel Gomez Soriano of the Seventh

District Court of the State of Mexico, issued an order directing the seizure of M/v Swiber ADA, as

an interim relief measure. The seizure was effectively performed on September 10, 2020 at 10:00

a.m.

                                         RECIPROCITY
       This court hereby expresses its willingness to provide some assistance to judicial

authorities of Mexico.

                               REIMBURSEMENT OF COSTS

       This court also indicates a willingness to require the parties seeking this relief to reimburse

the judicial authorities of Mexico for the cost incurred in executing this Letter Rogatory.

                     9th
       Done on this _______          October
                            day of _____________________, 2020.




       Houston, Texas, United States




                                                  _______________________________________
                                                  UNITED STATES DISTRICT COURT
                                                  JUDGE KEITH P. ELLISON
